              Case
Label Matrix for local1:19-bk-14827-SDR
                       noticing           Doc  53-1
                                          COURTESY       Filed 03/28/20 Entered 03/28/20
                                                   FINANCE                                 11:02:19
                                                                                   Independent            Desc LLC
                                                                                               Dealers Advantage,
0649-1                                             Index      Page
                                          C/O MAYFIELD & LESTER, ATTYS 1 of 2      c/o Anthony R. Steele, Esq.
Case 1:19-bk-14827-SDR                    P.O. BOX 789                                P.O. Box 2428
Eastern District of Tennessee             CHATTANOOGA, TN 37401-0789                  Knoxville, TN 37901-2428
Chattanooga
Sat Mar 28 10:59:19 EDT 2020
1                                         Aaron’s                                     (p)ASPEN DENTAL
United States Bankruptcy Court            120 North Cedar Avenue                      PO BOX 1578
31 East 11th Street                       South Pittsburg, TN 37380-1126              ALBANY NY 12201-1578
Chattanooga, TN 37402-4205


Aspen Dental                              Associates In Diagnostic Radiology          Associates in Diagnostic Radiology
PO Box 3126                               P.O. Box 3145                               1710 Gunbarrel Rd
Syracuse, NY 13220-3126                   Indianapolis, IN 46206-3145                 Chattanooga, TN 37421-3127



Cascade Capital                           Chattanooga Emergency Med PLLC              Courtesy Finance of TN, LLC.
1670 Corporate Cir Ste 202                PO Box 94274                                P.O. Box 501229
Petaluma, CA 94954-6952                   Oklahoma City, OK 73143-4274                Atlanta, GA 31150



Heron Emergency Phys, PLLC                Heron Emergency Physicians                  (p)IDA LLC
PO Box 38002                              13737 Noel Road, Suite 1600                 780 BUFORD HIGHWAY
Philadelphia, PA 19101-8020               Dallas, TX 75240-1374                       BLDG C-100
                                                                                      SUWANEE GA 30024-2148


Internal Revenue Service                  Mayfield & Lester                           Medical Data Systems Inc
Centralized Insolvency Operation          P.O. Box 789                                645 Walnut St Ste 5
PO Box 7346                               Chattanooga, TN 37401-0789                  Gadsden, AL 35901-4173
Philadelphia, PA 19101-7346


Medical Data Systems Inc                  NPAS, Inc.                                  Nationwide Recovery
Attn: Bankruptcy Dept                     PO Box 99400                                3000 Kellway Dr
2001 9th Ave Ste 312                      Louisville, KY 40269-0400                   Carrollton, TX 75006-3304
Vero Beach, FL 32960-6413


Nationwide Recovery                       Online Collections                          Online Collections
501 Shelley Dr Ste 300                    Attn: Bankruptcy                            Pob 1489
Tyler, TX 75701-9553                      Po Box 1489                                 Winterville, NC 28590-1489
                                          Winterville, NC 28590-1489


Parkridge Medical Center                  Parkridge West Hospital                     PathGroup
941 Spring Creek Rd                       Resurgent Capital Services                  P.O. Box 740858
Chattanooga, TN 37412-3909                PO Box 1927                                 Cincinnati, OH 45274-0858
                                          Greenville, SC 29602-1927


Peggy Annette Willbanks                   Pendrick Capital Partners II LLC            Pendrick Capital Partners LLC
1987 Shellmound Road                      c/o Peritus Portfolio Svcs                  727 Washington Street
Jasper, TN 37347-5930                     PO Box 141419                               Key West, FL 33040-4777
                                          Irving, TX 75014-1419
Quantum3 GroupCase
               LLC 1:19-bk-14827-SDR                 Doc  53-1
                                                     Quantum3 Group Filed
                                                                    LLC 03/28/20 Entered 03/28/20
                                                                                              Quantum3 11:02:19      Desc
                                                                                                       Group LLC as agent  for
As Agent for Cascade Capital LLC Series                       Index      Page    2  of 2
                                                     As Agent for Cascade Capital LLC Series1 CASCADE CAPITAL LLC SERIES C
PO Box 788                                             PO Box 788                                           PO Box 788
Kirkland, WA 98083-0788                                Kirkland, WA 98083-0788                              Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for                        Radiology Alliance                                   Skin Cancer & Cosmetic Dermatology
Catholic Health Initiatives                            PO Box 88087                                         136 Battlefield Crossing Court
PO Box 788                                             Chicago, IL 60680-1087                               Ringgold, GA 30736-5176
Kirkland, WA 98083-0788


Southern Cash                                          Speedy/Rapid Cash                                    Sun Loan Company
2201 Gault Ave N                                       P.O. Box 780408                                      1801 Gault Ave N ste 104
Fort Payne, AL 35967-3672                              Wichita, KS 67278-0408                               Fort Payne, AL 35967-3479



Tennova Medical Center Of Clevland                     Transworld Sys Inc/33                                Transworld Sys Inc/33
2305 Chambliss Avenue, NW                              Attn: Compliance Dept                                Pob 15609
Cleveland, TN 37311-3847                               Po Box 15618                                         Wilmington, DE 19850-5609
                                                       Wilmington, DE 19850-5618


United States Trustee                                  World Acceptance/Finance Corp                        World Acceptance/Finance Corp
Historic U.S. Courthouse                               108 Frederick St                                     Attn: Bankruptcy
31 E. Eleventh Street                                  Greenville, SC 29607-2532                            Po Box 6429
Fourth Floor                                                                                                Greenville, SC 29606-6429
Chattanooga, TN 37402-4205

Kara L. West                                           W. Thomas Bible Jr.
Chapter 12 & 13 Trustee                                Tom Bible Law
P.O. Box 511                                           6918 Shallowford Road, Suite 100
Chattanooga, TN 37401-0511                             Chattanooga, TN 37421-1781




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Aspen Dental                                           Independent Dealers Advantage
PO Box 1578                                            780 Buford Highway Bldg C-100
Albany, NY 12201                                       Suwanee, GA 30024




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)COURTESY FINANCE                                    (d)Peggy Annette Willbanks                           End of Label Matrix
c/o Mayfield & Lester, Attys                           1987 Shellmound Road                                 Mailable recipients   46
PO Box 789                                             Jasper, TN 37347-5930                                Bypassed recipients    2
Chattanooga, TN 37401-0789                                                                                  Total                 48
